Name: Commission Regulation (EC) No 440/1999 of 26 February 1999 opening import quotas in respect of special preferential raw cane sugar from the ACP States for supply to refineries in the period 1 March to 30 June 1999
 Type: Regulation
 Subject Matter: beverages and sugar;  agri-foodstuffs;  tariff policy;  trade;  economic geography
 Date Published: nan

 EN Official Journal of the European Communities 27. 2. 1999L 52/34 COMMISSION REGULATION (EC) No 440/1999 of 26 February 1999 opening import quotas in respect of special preferential raw cane sugar from the ACP States for supply to refineries in the period 1 March to 30 June 1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the market in sugar (1), as last amended by Commission Regu- lation (EC) No 1148/98 (2), and in particular Articles 14(2) and 37(6) thereof, Whereas Article 37 of Regulation (EEC) No 1785/81 lays down that, during the marketing years 1995/96 to 2000/ 01 and in order to ensure adequate supplies to Community refineries, a special reduced duty is to be levied on imports of raw cane sugar originating in States with which the Community has concluded supply arrangements on preferential terms; whereas at present such agreements have been concluded by Council Decision 95/284/EC (3) only with the ACP States party to Protocol 8 on ACP sugar annexed to the Fourth ACP-EEC LomÃ © Convention, and with the Republic of India; Whereas the quantities of special preferential sugar to be imported are calculated in accordance with the said Article 37 of Regulation (EEC) No 1785/81 on the basis of a Community forecast supply balance; whereas the balance has indicated the need to import raw sugar and to open at this stage for the 1998/99 marketing year a tariff quota at the special reduced rate of duty as provided for in the abovementioned agreements so that the Community refineries supply need can be met for part of the year; whereas tariff quotas have in this way been opened by Commission Regulation (EC) No 1375/98 (4) for the period 1 July 1998 to 28 February 1999; whereas the production forecasts for raw cane sugar are now available for the 1998/99 marketing year; whereas the necessary tariff quotas should consequently be opened for the second part of the marketing year; whereas, because of the presumed maximum refining needs fixed by Member States and the shortfall resulting from the forecast supply balance, provision should be made to authorise imports for each refining Member State, for the period 1 March to 30 June 1999; Whereas the above agreements lay down that the refiners in question must pay a minimum purchase price equal to the guaranteed price for raw sugar, minus the adjustment aid fixed for the marketing year in question; whereas this minimum price must therefore be fixed by taking account of the factors applying in the 1998/99 marketing year; Whereas in order to avoid a rupture of supplies, provision should be made in respect of the quantities to be imported under Regulation (EC) No 1375/98 for which the licences have not been requested up to 28 February 1999, for the Member States concerned to be authorised to issue the said licences after that date during the 1998/ 99 marketing year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 A tariff quota is hereby opened for the period 1 March to 30 June 1999 under Decision 95/284/EC, in respect of imports of raw cane sugar for refining, amounting to 69 000 tonnes expressed as white sugar originating in the ACP States covered by that Decision. This tariff quota shall bear the serial number 09.4097. Article 2 1. A special reduced duty of EUR 5,41 per 100 kg of standard quality raw sugar shall apply to imports of the quantity referred to in Article 1. 2. Article 7 of Commission Regulation (EC) No 1916/ 95 (5) notwithstanding, the minimum purchase price to be paid by the Community refiners shall be fixed for the period referred to in Article 1 at EUR 49,68 per 100 kg of standard quality raw sugar. Article 3 The following Member States are hereby authorised to import under the quota referred to in Article 1 and on the terms laid down in Article 2(1) the following shortfall expressed as white sugar:(1) OJ L 177, 1. 7. 1981, p. 4. (2) OJ L 159, 3. 6. 1998, p. 38. (3) OJ L 181, 1. 8. 1995, p. 22. (4) OJ L 185, 30. 6. 1998, p. 43. (5) OJ L 184, 3. 8. 1995, p. 18. EN Official Journal of the European Communities27. 2. 1999 L 52/35 (a) Finland: 15 000 tonnes, (b) metropolitan France: 39 500 tonnes, (c) mainland Portugal: 14 500 tonnes, (d) United Kingdom: 0 tonnes. Article 4 The Member States referred to in Article 3 of Regulation (EC) No 1375/98 are authorised, for the quantities in the said Article for which the applications for import licences have not been lodged before 1 March 1999, to issue such licences to allow import and refining to take place until 30 June 1999. Article 5 This Regulation shall enter into force on 1 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1999. For the Commission Franz FISCHLER Member of the Commission